Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
1.	Claims 1-21 are allowed
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s amended claims reflect the subject matter discussed during the interview of 09/02/2020 being deemed to advance the prosecution as indicated by Office where the depth histogram has been introduced in amending the independent claims and reciting;
wherein the histogram is represented by depth values on a horizontal axis and frequency of occurrence within a specific overlapping interval is represented on a vertical axis, the high priority for selecting the stitching line further indicated by a lower depth value on the histogram.
It is concluded that as remarked,  Das disclosure is directed towards alignment of two frames and would not allow for the avoiding of joining frames at point where an object in an image may be affected, because the histogram of Das does not provide depth information corresponding to a combination line. 
Adsumili and Kopf, either separately or in combination with the other cited references, fail to cure these deficiencies.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/